Exhibit 10.29

 

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT, made and entered into as of this 8th day of June, 2012, between
MT. V PROPERTY HOLDINGS, LLC, a limited liability company duly organized,
existing and in good standing under the laws of the State of Georgia and
authorized to transact business in Arkansas, whose mailing address is 3050
Peachtree Road, NW, Suite 355, Two Buckhead Plaza, Atlanta, Georgia 30305
(hereinafter referred to as “Borrower”), and ECONOMIC DEVELOPMENT CORPORATION OF
FULTON COUNTY , the address of which is 5534 Old National Highway,  College
Park, GA 30349 (hereinafter referred to as “Lender”);

 

W I T N E S S E T H:

 

THAT FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and
other good and valuable considerations, the receipt and sufficiency whereof are
hereby acknowledged, and in order to secure the indebtedness and other
obligations of Borrower hereinafter set forth, Borrower does hereby grant,
transfer, convey and assign to Lender, its successors, successors-in-title and
assigns, all of Borrower’s right, title and interest in, to and under any and
all of those leases and rental agreements now existing and hereafter made,
including any and all extensions, renewals and modifications thereof, and all
security deposits and other refundable and non-refundable deposits paid by the
tenants thereunder (said leases and rental agreements are hereinafter referred
to collectively as the “Leases”, and the tenants and lessees thereunder are
hereinafter referred to collectively as “Tenants” or individually as “Tenant” as
the context requires), which Leases cover or shall cover portions of certain
real property described in Exhibit “A” (commonly known as 706 Oak Grove Street,
Mountain View, Arkansas 72560) attached hereto and by this reference made a part
hereof and/or the improvements thereon

 

--------------------------------------------------------------------------------


 

(said real property and improvements hereinafter collectively referred to as the
“Premises”); together with all of Borrower’s right, title and interest in and to
all rents, issues and profits from the Leases and from the Premises.

 

TO HAVE AND TO HOLD unto Lender, its successors and assigns, forever, subject to
and upon the terms and conditions set forth herein.

 

This Assignment is made for the purpose of securing (a) the full and prompt
payment when due, whether by acceleration or otherwise, with such interest as
may accrue thereon, either before or after maturity thereof, of that certain
Note dated of even date herewith, made by Borrower to the order of Lender in the
principal face amount of One Million Three Hundred Four Thousand and No/100
Dollars ($1,304,000.00), (hereinafter referred to as the “Note”), together with
any renewals, modifications, consolidations and extensions thereof and
amendments thereto and all advances of principal thereunder, (b) the full amount
and prompt payment and performance of any and all obligations of Borrower to
Lender under the terms of the Deed to Secure Debt and Security Agreement from
Borrower to Lender, dated of even date herewith and securing the indebtedness
evidenced by the Note (hereinafter referred to as the “Security Instrument”),
(c) the full and prompt payment and performance of all obligations of Borrower
to Lender under the terms of that certain Loan Agreement of even date herewith
(hereinafter referred to as the “Loan Agreement”), (d) the full and prompt
payment and performance of any and all other obligations of Borrower to Lender
under any other instruments now or hereafter evidencing, securing, or otherwise
relating to the indebtedness evidenced by the Note, and (e) any judgments in
connection with the foregoing (the Note, Security Instrument, the Loan
Agreement, and said other instruments are hereinafter referred to collectively
as the “Loan Documents,” and said indebtedness is hereinafter referred to as the
“Indebtedness”).

 

ARTICLE I.

 

WARRANTIES AND COVENANTS

 

1.1.          Warranties of Borrower.  To the extent that there are Leases,
Borrower hereby warrants and represents as follows:

 

(a)           Borrower is the sole holder of the landlord’s interest under the
Leases, is entitled to receive the rents, issues and profits from the Leases and
from the Premises, and has good right to sell, assign, transfer and set over the
same and to grant to and confer upon Lender the rights, interests, powers, and
authorities herein granted and conferred;

 

(b)           Borrower has made no assignment other than this Assignment of any
of the rights of Borrower under any of the Leases or with respect to any of said
rents, issues or profits;

 

(c)           Borrower has neither done any act nor omitted to do any act which
might prevent Lender from, or limit Lender in, acting under any of the
provisions of this Assignment;

 

2

--------------------------------------------------------------------------------


 

(d)           All Leases provide for rental to be paid monthly, in advance, and
Borrower has not accepted payment of rental under any of the Leases for more
than one (1) month in advance of the due date thereof;

 

(e)           So far as is known to Borrower, there exists no default or event
of default or any state of facts which would, with the passage of time or the
giving of notice, or both, constitute a default or event of default on the part
of Borrower or by any Tenant under the terms of any of the Leases;

 

(f)            Neither the execution and delivery of this Assignment or any of
the Leases, the performance of each and every covenant of Borrower under this
Assignment and the Leases, nor the meeting of each and every condition contained
in this Assignment, conflicts with, or constitutes a breach or default under any
agreement, indenture or other instrument to which Borrower is a party, or any
law, ordinance, administrative regulation or court decree which is applicable to
Borrower;

 

(g)           No action has been brought or, so far as is known to Borrower, is
threatened, which would interfere in any way with the right of Borrower to
execute this Assignment and perform all of Borrower’s obligations contained in
this Assignment and in the Leases;

 

(h)           The Leases are valid, enforceable and in full force and effect;
and

 

(i)            All security deposits and other deposits (whether refundable or
non-refundable pursuant to the terms of the Leases) are held by Borrower in a
segregated account and have been received and applied for the uses and purposes
designated in the Leases.

 

1.2.          Covenants of Borrower.  Borrower hereby covenants and agrees as
follows:

 

(a)           Borrower shall (i) fulfill, perform and observe each and every
condition and covenant of landlord or lessor contained in each of the Leases;
(ii) give prompt notice to Lender of any claim of default under any of the
Leases, whether given by the Tenant to Borrower, or given by Borrower to the
Tenant, together with a complete copy of any such notice; (iii) at no cost or
expense to Lender, enforce, short of termination, the performance and observance
of each and every covenant and condition of each of the Leases, to be performed
or observed by the Tenant thereunder; and (iv) appear in and defend any action
arising out of, or in any manner connected with, any of the Leases, or the
obligations or liabilities of Borrower as the landlord thereunder, or of the
Tenant or any guarantor thereunder;

 

(b)           Borrower shall not, without the prior written consent of Lender,
(i) modify any of the Leases; (ii) terminate the term or accept the surrender of
any of the Leases; (iii) waive or release the Tenant from the performance or
observance by the Tenant of any obligation or condition of any of the Leases;
(iv) permit the prepayment of any rents under any of the Leases for more than
one (1) month prior to the accrual thereof; (v) give any consent to any
assignment or sublease by the Tenant under any of the Leases; or (vi) assign its
interest in, to or under the

 

3

--------------------------------------------------------------------------------


 

Leases or the rents, issues and profits from the Leases and from the Premises to
any person or entity other than Lender;

 

(c)           Borrower shall not, without the prior written consent of Lender,
enter into any Lease unless the Tenant thereunder shall have been approved in
writing by Lender and said Lease is in form and content satisfactory to and
approved in writing by Lender;

 

(d)           Borrower shall protect, indemnify and save harmless Lender from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, attorneys’ fees and
expenses) imposed upon or incurred by Lender by reason of this Assignment and
any claim or demand whatsoever which may be asserted against Lender by reason of
any alleged obligation or undertaking to be performed or discharged by Lender
under this Assignment.  In the event Lender incurs any liability, loss or damage
by reason of this Assignment, or in the defense of any claim or demand arising
out of or in connection with this Assignment, the amount of such liability, loss
or damage shall be added to the Indebtedness, shall bear interest at the rate of
Default Interest specified in the Note from the date incurred until paid and
shall be payable on demand;

 

(e)           Borrower shall authorize and direct, and does hereby authorize and
direct each and every present and future Tenant of the whole or any part of the
Premises to pay all rental to Lender upon receipt of written demand from Lender
to so pay the same;

 

(f)            The warranties and representations of Borrower made in Paragraph
1.01 hereof and the covenants and agreements of Borrower made in this Paragraph
apply to each Lease in effect as of the time of execution of this Assignment,
and shall apply to each Lease hereafter made at the time each such future Lease
becomes effective.

 

(g)           At the request of Lender, Borrower immediately shall deliver to
Lender evidence that all security deposits and other deposits (whether
refundable or non-refundable) paid by Tenants under the Leases have been placed
in a separate account in accordance with applicable law.

 

1.3.          Covenants of Lender.  Lender, by its acceptance of this
Assignment, hereby covenants and agrees with Borrower as follows:

 

(a)           Although this Assignment constitutes a present and current
assignment of all rents, issues and profits from the Premises, so long as there
shall exist no Default, Lender shall not demand that such rents, issues and
profits be paid directly to Lender, and Borrower shall have the right to
collect, but no more than one (1) month prior to accrual, all such rents, issues
and profits from the Premises (including, but not by way of limitation, all
rental payments under the Leases); and

 

4

--------------------------------------------------------------------------------


 

(b)           Upon the payment in full of the Indebtedness, as evidenced by the
recording or filing of an instrument of satisfaction or full release of the
Security Instrument without the recording of another security instrument in
favor of Lender affecting the Premises, this Assignment shall be terminated and
released of record by Lender and shall thereupon be of no further force or
effect.

 

ARTICLE II.

 

DEFAULT

 

2.1.          Default.  The term, “Default,” wherever used in this Assignment,
shall mean any one or more of the following events:

 

(a)           The occurrence of any “Default” under any of the Loan Documents;

 

(b)           The failure by Borrower duly and fully to comply with any
covenant, condition or agreement of this Assignment; or

 

(c)           The breach of any warranty by Borrower contained in this
Assignment.

 

2.2.          Remedies.  Upon the occurrence of any Default, Lender may at its
option, with or without notice or demand of any kind, exercise any or all of the
following remedies:

 

(a)           Declare any part or all of the Indebtedness to be due and payable,
whereupon the same shall become immediately due and payable;

 

(b)           Perform any and all obligations of Borrower under any or all of
the Leases or this Assignment and exercise any and all rights of Borrower herein
or therein as fully as Borrower himself could do, including, without limitation
of the generality of the foregoing: enforcing, modifying, extending or
terminating any or all of the Leases; collecting, modifying, compromising,
waiving or increasing any or all the rents payable thereunder; and obtaining new
tenants and entering into new leases on the Premises on any terms and conditions
deemed desirable by Lender; and, to the extent Lender shall incur any costs in
connection with the performance of any such obligations of Borrower, including
costs of litigation, then all such costs shall become a part of the
Indebtedness, shall bear interest from the incurring thereof at the rate of
Default Interest specified in the Note, and shall be due and payable on demand;

 

(c)           In Borrower’s or Lender’s name, institute any legal or equitable
action which Lender in its sole discretion deems desirable to collect and
receive any or all of the rents, issues and profits assigned herein;

 

(d)           Collect the rents, issues and profits and any other sums due under
the Leases and with respect to the Premises, and apply the same in such order as
Lender in its sole discretion may elect against (i) all costs and expenses,
including reasonable attorneys’ fees, incurred in connection with the operation
of the Premises, the performance of Borrower’s obligations under the Leases and
collection of the rents thereunder; (ii) all the costs and expenses, including

 

5

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, incurred in the collection of any or all of the
Indebtedness, including all costs, expenses and attorneys’ fees incurred in
seeking to realize on or to protect or preserve Lender’s interest in any other
collateral securing any or all of the Indebtedness; and (iii) any or all unpaid
principal and interest on the Indebtedness.

 

Lender shall have the full right to exercise any or all of the foregoing
remedies without regard to the adequacy of security for any or all of the
Indebtedness, and with or without the commencement of any legal or equitable
action or the appointment of any receiver or trustee, and shall have full right
to enter upon, take possession of, use and operate all or any portion of the
Premises which Lender in its sole discretion deems desirable to effectuate any
or all of the foregoing remedies.

 

ARTICLE III.

 

GENERAL PROVISIONS

 

3.1.          Successors and Assigns.  This Assignment shall inure to the
benefit of and be binding upon Borrower and Lender and their respective heirs,
executors, legal representatives, successors and assigns.  Whenever a reference
is made in this Assignment to “Borrower” or “Lender”, such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors and assigns of Borrower or Lender.

 

3.2.          Terminology.  All personal pronouns used in this Assignment,
whether used in the masculine, feminine or neuter gender, shall include all
other genders, and the singular shall include the plural, and vice versa. 
Titles of articles are for convenience only and neither limit nor amplify the
provisions of this Assignment.

 

3.3.          Severability.  If any provision of this Assignment or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Assignment and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

3.4.          Applicable Law.  This Assignment and the rights and obligations of
the parties hereunder shall in all respects be governed by, construed and
enforced in accordance with federal law and the laws of the State of Georgia,
except and only to the extent of procedural matters related to the creation,
perfection, priority, and enforcement of Lender’s rights and remedies against
the Premises, which matters shall be governed by the laws of the state of
Arkansas.  However, in the event that the enforceability or validity of any
provision of this Assignment is challenged or questioned, such provision shall
be governed by whichever applicable state or federal law would uphold or would
enforce such challenged or questioned provision.  The loan transaction which is
evidenced by this Assignment has been applied for, considered, approved and
made, and all necessary loan documents have been accepted by Lender in the State
of Georgia.

 

3.5.          No Third Party Beneficiaries.  This Assignment is made solely for
the benefit of Lender and its assigns.  No Tenant under any of the Leases nor
any other person shall have standing to bring any action against Lender as the
result of this Assignment, or to assume that Lender will

 

6

--------------------------------------------------------------------------------


 

exercise any remedies provided herein, and no person other than Lender shall
under any circumstances be deemed to be a beneficiary of any provision of this
Assignment.

 

3.6.          No Oral Modifications.  Neither this Assignment nor any provisions
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

3.7.          Cumulative Remedies.  The remedies herein provided shall be in
addition to and not in substitution for the rights and remedies vested in Lender
in or by any of the Loan Documents or in law or equity, all of which rights and
remedies are specifically reserved by Lender.  The remedies herein provided or
otherwise available to Lender shall be cumulative and may be exercised
concurrently.  The failure to exercise any of the remedies herein provided shall
not constitute a waiver thereof, nor shall use of any of the remedies herein
provided prevent the subsequent or concurrent resort to any other remedy or
remedies.  It is intended that this clause shall be broadly construed so that
all remedies herein provided or otherwise available to Lender shall continue to
be each and all available to Lender until the Indebtedness shall have been paid
in full.

 

3.8.          Cross-Default.  A Default by Borrower under this Assignment shall
constitute a Default under the other Loan Documents.

 

3.9.          Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties or signatories hereto may execute this
Assignment by signing any such counterpart.

 

3.10.        Further Assurance.  At any time and from time to time, upon request
by Lender, Borrower will make, execute and deliver, or cause to be made,
executed and delivered, to Lender and, where appropriate, cause to be recorded
and/or refiled at such time and in such offices and places as shall be deemed
desirable by Lender, any and all such other and further assignments, deeds to
secure debt, mortgages, deeds of trust, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates and other documents as may, in the opinion of Lender, be necessary
or desirable in order to effectuate, complete or perfect, or to continue and
preserve (a) the obligations of Borrower under this Assignment and (b) the
security interest created by this Assignment as a first and prior security
interest upon the Leases and the rents, issues and profits from the Premises. 
Upon any failure by Borrower so to do, Lender may make, execute, record, file,
re-record and/or refile any and all such assignments, deeds to secure debt,
mortgages, deeds of trust, security agreements, financing statements,
continuation statements, instruments, certificates, and documents for and in the
name of Borrower, and Borrower hereby irrevocably appoints Lender the agent and
attorney-in-fact of Borrower so to do.

 

3.11.        Notices.  Any and all notices, elections or demands permitted or
required to be made under this Assignment shall be in writing, signed by the
party giving such notice, election or demand and shall be delivered personally,
or sent by overnight courier service by a company regularly engaged in the
business of delivering business packages (such as Federal Express or Purolator),
or sent by registered or certified United States mail, postage prepaid, to the
other party at the address set forth below, or at such other address within the
continental United States of America as may have theretofore been designated in
writing.  The effective date of such notice, election or demand shall be the
date of personal delivery or, if sent by overnight courier

 

7

--------------------------------------------------------------------------------


 

then the date of delivery as evidenced by the courier’s receipt, or, if mailed,
then the date of postmark.  For the purposes of this Assignment:

 

The Address of Lender is:

 

ECONOMIC DEVELOPMENT CORPORATION OF FULTON COUNTY

5534 Old National Highway

College Park, GA 30349

 

The Address of Borrower is:

 

3050 Peachtree Road, NW, Suite 355

Two Buckhead Plaza

Atlanta, Georgia 30305

 

3.12.        Modifications, etc.  Borrower hereby consents and agrees that
Lender may at any time, and from time to time, without notice to or further
consent from Borrower, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Indebtedness; substitute for any collateral so held by it, other collateral of
like kind, or of any kind; agree to modification of the terms of the Note or the
Loan Documents; extend or renew the Note or any of the Loan Documents for any
period; grant releases, compromises and indulgences with respect to the Note or
the Loan Documents to any persons or entities now or hereafter liable thereunder
or hereunder; release any guarantor or endorser of the Note, the Security
Instrument, the Loan Agreement, or any other Loan Document; or take or fail to
take any action of any type whatsoever, and no such action which Lender shall
take or fail to take in connection with the Loan Documents, or any of them, or
any security for the payment of the Indebtedness or for the performance of any
obligations or undertakings of Borrower, nor any course of dealing with Borrower
or any other person, shall release Borrower’s obligations hereunder, affect this
Assignment in any way or afford Borrower any recourse against Lender.  The
provisions of this Assignment shall extend and be applicable to all renewals,
amendments, extensions, consolidations and modifications of the Loan Documents
and the Leases, and any and all references herein to the Loan Documents or the
Leases shall be deemed to include any such renewal, amendments, extension,
consolidation or modifications thereof.

 

3.13         SBA Loan.  The Loan secured by this lien was made under a United
States Small Business Administration (SBA) nationwide program which uses tax
dollars to assist small business owners.  If the United States is seeking to
enforce this document, then under SBA regulations:

 

a)             When SBA is the holder of the Note, this document and all
documents evidencing or securing this Loan will be construed in accordance with
federal law.

 

b)            Lender or SBA may use local or state procedures for purposes such
as filing papers, recording documents, giving notice, foreclosing liens, and
other purposes.  By using these procedures, SBA does not waive any federal
immunity from local or state control,

 

8

--------------------------------------------------------------------------------


 

penalty, tax or liability.  No Borrower or Guarantor may claim or assert against
SBA any local or state law to deny any obligation of Borrower, or defend any
claim of SBA with respect to this Loan.

 

c)             Any clause in this document requiring arbitration is not
enforceable when SBA is the holder of the Note secured by this instrument.

 

IN WITNESS WHEREOF, Borrower has executed this Assignment under seal, as of the
day and year first above written.

 

 

 

BORROWER:

 

 

 

MT. V PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(L.S.)

 

Christopher F. Brogdon, Manager

 

 

/s/ [ILLEGIBLE]

 

Witness

 

 

 

/s/ [ILLEGIBLE]

 

Witness

 

 

 

STATE OF GEORGIA

)

 

 

)  SS.

ACKNOWLEDGEMENT

COUNTY OF FULTON

)

 

 

On this 8th day of June, in the year 2012, before me, the undersigned, a Notary
Public in and for said County and State, personally appeared Christopher F.
Brogdon, Manager of MT. V PROPERTY HOLDINGS, LLC, a Georgia limited liability
company authorized to transact business in Arkansas, and thereupon he
acknowledged under oath to my satisfaction that he is the person who executed
the within instrument, and that he executed said instrument on behalf of the
company as its voluntary act and was authorized to do so for the consideration,
uses and purposes therein set forth.

 

 

Signature:

/s/ Ellen W. Smith

 

 

Notary Public in and for said County and State

 

 

My Commission Expires:

Jan. 30, 2016

 

(NOTARIAL SEAL)

 

 

 

9

--------------------------------------------------------------------------------